                 Case 2:20-cr-00154-JCC Document 18 Filed 10/29/20 Page 1 of 3




                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0154-JCC
10                             Plaintiff,                    ORDER
11          v.

12   KYLE MICHAEL ISAACSON,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Kyle Isaacson’s unopposed motion to
16   continue the trial and pretrial motions deadline (Dkt. No. 16). The current pretrial motions
17   deadline is October 15, 2020 and the current trial date is November 16, 2020. (See Dkt. No. 15.)
18   Having thoroughly considered the motion and the relevant record, the Court hereby GRANTS in
19   part the motion for the reasons explained herein.
20          Mr. Isaacson requests that the Court continue trial until May 10, 2021 for two reasons.
21   First, Mr. Isaacson needs additional time to complete his investigation and to determine whether
22   he will proceed to trial. (See Dkt. No. 16 at 2.) Second, “a long continuance is warranted”
23   because of the COVID-19 pandemic’s impact on the Court. (Id.) Accordingly, Mr. Isaacson
24   requests that the Court continue the trial until May 10, 2021 and the pretrial motions deadline
25   until April 5, 2021, and order that the time between the date of the Court’s order and the new
26   trial date is excluded under the Speedy Trial Act, 18 U.S.C. § 3161. (Id.) The Government does


     ORDER
     CR20-0154-JCC
     PAGE - 1
                 Case 2:20-cr-00154-JCC Document 18 Filed 10/29/20 Page 2 of 3




 1   not oppose Mr. Isaacson’s motion. (See Dkt. No. 16 at 1.)

 2          The Court must consider Mr. Isaacson’s motion in the the context in which it arises. Over

 3   the past six months, the COVID-19 pandemic has significantly impacted the Court’s operations.

 4   (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of which the Court

 5   incorporates by reference.) Specifically, the pandemic has rendered the Court unable to obtain an

 6   adequate spectrum of jurors to represent a fair cross section of the community, and public health

 7   guidance has impacted the ability of jurors, witnesses, counsel, and Court staff to be present in

 8   the courtroom. (See generally id.)
 9          Having thoroughly considered the briefing and the relevant record, the Court FINDS that
10   the ends of justice served by granting a continuance outweigh the best interests of Mr. Isaacson
11   and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:
12          1. Mr. Isaacson needs additional time to complete his investigation and determine
13               whether to proceed to trial. Therefore, the failure to grant a continuance would deny
14               Mr. Isaacson’s counsel reasonable time necessary for effective preparation. See 18
15               U.S.C. § 3161(h)(7)(B)(iv).
16          2. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
17               spectrum of jurors to represent a fair cross section of the community, which would
18               likely make proceeding on the current case schedule impossible or would result in a

19               miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

20          3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and

21               Court staff to be present in the courtroom. Therefore, proceeding with the current trial

22               date would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).

23          //

24          //

25          //

26          //


     ORDER
     CR20-0154-JCC
     PAGE - 2
              Case 2:20-cr-00154-JCC Document 18 Filed 10/29/20 Page 3 of 3




 1   Accordingly, the Court ORDERS:

 2         1. The November 16, 2020 jury trial is CONTINUED until May 10, 2021.

 3         2. The October 15, 2020 pretrial motions deadline is CONTINUED until March 29,

 4             2021.

 5         3. The period from the date of this order until May 10, 2021 is an excludable time

 6             period under 18 U.S.C. § 3161(h)(7)(A).

 7

 8         DATED this 29th day of October 2020.




                                                         A
 9

10

11
                                                         John C. Coughenour
12                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0154-JCC
     PAGE - 3
